       CASE 0:20-cv-01925-MJD-ECW Doc. 18 Filed 12/14/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



TANAKA BIRDO,

                  Plaintiff,



v.                                   ORDER
                                     Civil File No. 20-1925 (MJD/ECW)

DAVE HUTCHISON and
JOCELYN RN,

                  Defendants.

Tanaka Birdo, pro se.



      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Elizabeth Cowan Wright

dated November 18, 2020. No objections have been filed to the Report and

Recommendation in the time period permitted.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Elizabeth Cowan Wright dated November 18, 2020
         [Docket No. 12].


                                       1
      CASE 0:20-cv-01925-MJD-ECW Doc. 18 Filed 12/14/20 Page 2 of 2




     2. Plaintiff’s Motion for a Temporary Restraining Order [Docket No.
        5] is DENIED.



Dated: December 14, 2020           s/ Michael J. Davis
                                   Michael J. Davis
                                   United States District Court




                                     2
